Title: To James Madison from John Lamson, 20 July 1803
From: Lamson, John
To: Madison, James


					
						Respected Sir
						Trieste 20th. July 1803.
					
					Since my last of the 4th. April, I am honored with your esteemed favor of the 22d. Feby. last, By 


which I observe that it is the pleasure of the President that Mr. Riggins should be prefered as Consul for this port; 


As a citizen of the United States it is my duty to accquiesce in this determination.  But that it should be deemed 


more conformable to Justice, that I should suffer real and great inconveniences, than that he should be 


exposed to imaginary ones is difficult for me to comprehend.  As this Gentleman had resided in Trieste 


for sometime before my arrival, for the transaction of his own business or that of his friends 


and I believe had not the office in view when he left America and certainly had been at no expence on account of 


it; and as in a few days after receiving the exequator he left this City and the Office is now occupied by an English 


Gentleman as pro Consul, he could not be exposed to inconveniences similar to those I have 


experienced.  It is true the files of the Office of State must necessarily be silent respecting me for a considerable 


time, but this was owing to a combination of circumstances which it was impossible for me to foresee or prevent; 


and I thought it reasonable for me to conclude that after I had accepted the commission no new appointment 


would have been made untill some information had been received either from me directly or from my 


sureties.  In my last was enclosed a return of the arrivals in this port to 31 March last, and also an 


account of the principle part of my expences from the time I left America 


to the time I ceased to be Consul copies of which are here enclosed.  I feel confident that it 


will be considered strictly conformable to  that I should be reimbursed these expences, which 


have been occassioned intirely by my accepting this commission.  I now 


sollicit your patronage and hope to be favored with a reply.  I have the honor to be Sir Your most Obed & 


very Humle. Servt.
					
						John Lamson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
